DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following office action is a responsive to the reply filed, 01/05/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/21 has been entered.
 	The reply filed 01/05/21 affects the application 16/306,842 as follows:
The rejections of the office action mailed 07/06/20 are maintained.
The responsive to applicants’ reply is contained herein below.
Claims 1-6, 13, 15-22 are pending in the application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung et al. (Antiviral Research 111 (2014) 93-99) in view of Herscu paulherscuepidemics.blogspot.com/2016/02/zika-virus-infection-2015-16-epidemic_4.html; February 4, 2016) and Ayres (www.thelancet.com/infection Vol 16 March 2016, 278-279).
Claim 1 is drawn to a method of treating or reducing the risk of developing Zika virus infection in a subject, the method comprising identifying a subject who has or is at risk of developing a Zika virus infection, and administering an effective amount of a composition, wherein the active agent of the composition consists of one or both of lanatoside C or ribavirin to the subject.  Claim 16 is drawn to a method of treating or reducing the risk of developing Zika virus infection in a subject, the method comprising identifying a subject who has or is at risk of developing a Zika virus infection, and administering an effective amount of lanatoside C to the subject.
Cheung et al. disclose that lanatoside C, an FDA approved cardiac glycoside was identified as a candidate anti-dengue compound (see abstract).  Furthermore, Cheung et al. disclose that their data revealed that lanatoside C has an IC50 of 0.19 µM for dengue virus infection in HuH-7 cells.  Also, Cheung et al. disclose that dose-dependent reduction in dengue viral RNA and viral proteins synthesis were also observed upon treatment with increasing concentrations of lanatoside C (see abstract).  In addition, Cheung et al. disclose that time of addition study indicated that lanatoside C inhibits the early processes of the dengue virus replication cycle (see abstract).  Also, Cheung et al. disclose that lanatoside C show inhibitory effect on other positive-sense RNA viruses (see page 98, Fig. 6).  Furthermore, Cheung et al. disclose that lanatoside C can effectively inhibit all four serotypes of dengue virus, flavivirus Kunjin, alphavirus Chikungunya and Sindbis virus as well as the human enterovirus 71. Cheung et al. disclose that these findings suggest that lanatoside C possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses (see abstract).  In addition, Cheung rd paragraph).
Also, Cheung et al. disclose that dengue virus (DENV), the most significant virus in the Flaviviridae family with the highest morbidity and mortality rates, poses a serious global threat in the past few decades
The difference between Applicant’s claimed method and the method taught by Cheung et al. is that Cheung et al. do not disclose treating a subject who has the specific positive-sense RNA virus infection, Zika virus infection, per se.
However, Cheung et al. disclose that lanatoside C is able to inhibit positive-sense RNA viruses of different families and that lanatoside C possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses.
Herscu discloses that in the Flaviviridae Family, viruses are single stranded and small (like EVD is), but they are positive sense RNA. RNA viruses have RNA as their genetic material and can be single or double stranded; Zika virus is single stranded (see page 6 of 13, 1st paragraph). Furthermore, Herscu discloses that Zika virus is a positive sense virus (i.e.; a positive-sense RNA virus) (see page 6 of 13, 2nd paragraph).
 Ayres discloses Zika virus is an emerging pathogen that has recently been causing serious epidemics around the world. Cases of Zika virus disease were reported in Micronesia in
2007 and then in French Polynesia in 2013. In French Polynesia, Guillain-Barré syndrome was reported for the first time in a few patients following Zika virus infection. In Brazil, Zika virus was introduced in 2014, and was subsequently associated with cases of microcephaly. So far, an st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Cheung et al., Herscu and Ayres, to treat or reduce the risk of developing Zika virus infection in a subject, comprising identifying a subject who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering lanatoside C to the subject, because one of ordinary skill in the art would reasonably expect that lanatoside C which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses would treat or reduce the risk of developing Zika virus infection which is also a positive-sense RNA virus infection as taught by Herscu, and also of the same flaviviridae family (and Flavivirus genus) as dengue virus (DENV) which is also a positive-sense RNA virus that lanatoside C treats.
One having ordinary skill in the art would have been in view of Cheung et al., Herscu and Ayres, to treat or reduce the risk of developing Zika virus infection in a subject, comprising identifying a subject who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering lanatoside C to the subject, because one of ordinary skill in the art would reasonably expect that lanatoside C which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses would treat or reduce the risk of developing Zika virus infection which is also a positive-sense RNA virus infection as taught by Herscu, and also of the same flaviviridae family (and Flavivirus genus) as dengue virus (DENV) which is also a positive-sense RNA virus that lanatoside C treats.
.

Claims 5 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung et al., Herscu and Ayres as applied above in claims 1 and 16, and further in view of Ekins et al. (EKINS et al. Open Drug Discovery For The Zika Virus [version 1; referees: awaiting peer review], F1000 Research, Vol. 5:150, 11 February 2016; of record).
Cheung et al., Herscu and Ayres fail to explicitly disclose wherein the subject is a pregnant woman.
Ekins et al. teaches wherein the subject is a pregnant woman (Ekins, Pg 3, Col. 1, First Para., detailing large risks for Zika in Brazil and for pregnant woman; Pg. 4, Col.2, Last Para., Here we want to emphasize that we strongly support the idea of drug repurposing in general because it is the quickest way to the introduction of a drug into the market and its use in patients .... Due to the absence of any relevant treatment, this is especially important for the rapid discovery of a drug against ZIKV. We also suggest to start from the 48 FDA-approved antivirals; Pgs. 9-10, The top 10 docked molecules from the Prestwick Chemical Library. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Cheung et al., Herscu, Ayres and Ekins et al., to treat or reduce the risk of developing Zika virus infection in a subject that is a pregnant woman as taught by Ekins et al., comprising identifying a pregnant woman who has or is at risk of developing a Zika 
One having ordinary skill in the art would have been in view of Cheung et al., Herscu, Ayres and Ekins et al., to treat or reduce the risk of developing Zika virus infection in a subject that is a pregnant woman as taught by Ekins et al., comprising identifying a pregnant woman who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering lanatoside C to the pregnant woman, because one of ordinary skill in the art would reasonably expect that lanatoside C which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses would treat or reduce the risk of developing Zika virus infection which is also a positive-sense RNA virus infection as taught by Herscu, and also of the same flaviviridae family (and Flavivirus genus) as dengue virus (DENV) which is also a positive-sense RNA virus that lanatoside C treats.

Claims 6, 13, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung et al., Herscu, Ayres and Ekins et al. as applied above in claims 1 and 16, and further in view of Daifuku is et al. (US 2011/0224434 A1; of record).

Daifuku et al. is in the field of treating flaviviruses, teaches the method comprises intravenous administration of ribavirin, ivermectin, and/or lanatoside C (see Daifuku et a., Abstract; [0102]) and that the compounds may be administered in cocktails containing other bioactive agents (see Daifuku et al., [0155]). Daifuku et al. disclose that suitable bioactive agents include ... ribavirin ... deslanoside, aka deslanatoside a lanatoside (see [0156]). Also, Daifuku et al. disclose that pharmaceutical composition ... can be delivered to a patient using a wide variety of routes or modes of administration. Suitable routes of administration include ... intravenous injections (see [0143]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Cheung et al., Herscu, Ayres, Ekins et al. and Daifuku et al., to treat or reduce the risk of developing Zika virus infection in a subject that is a pregnant woman as taught by Ekins et al., comprising identifying the pregnant woman who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering deslanoside, aka deslanatoside a lanatoside by intravenous injection as taught by Daifuku to the subject that is a pregnant woman, because one of ordinary skill in the art would reasonably expect that lanatoside C or deslanoside, aka deslanatoside a lanatoside (or is lanatoside C as claimed by Applicant) which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses would treat or reduce the risk of developing Zika virus infection which is also a positive-sense RNA virus infection as taught by Herscu, and also of the same flaviviridae family (and 
One having ordinary skill in the art would have been in view of Cheung et al., Herscu, Ayres, Ekins et al. and Daifuku et al., to treat or reduce the risk of developing Zika virus infection in a subject that is a pregnant woman as taught by Ekins et al., comprising identifying the pregnant woman who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering deslanoside, aka deslanatoside a lanatoside by intravenous injection as taught by Daifuku to the subject that is a pregnant woman, because one of ordinary skill in the art would reasonably expect that lanatoside C or deslanoside, aka deslanatoside a lanatoside (or is lanatoside C as claimed by Applicant) which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses would treat or reduce the risk of developing Zika virus infection which is also a positive-sense RNA virus infection as taught by Herscu, and also of the same flaviviridae family (and Flavivirus genus) as dengue virus (DENV) which is also a positive-sense RNA virus that lanatoside C treats.

Response to Arguments
Applicant's arguments with respect to claims 1-6, 13, 15-22 have been considered but are not found convincing.
The Applicant argues that as one of skill in the art will appreciate, although a virus may belong to the same class of viruses as another virus, it is not possible to predict with any reasonable certainty whether a compound that is active against one will also be active against the other. This is borne out by the data provided in the present application, in which a 
However, Cheung et al. disclose or suggests lanatoside C possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses (see abstract), and that its potent inhibition against the all four DENV serotypes, KUNV, CHIKV, SINV and HEV71 indicates that lanatoside C is able to inhibit positive-sense RNA viruses of different families (see page 99, left col., 3rd paragraph). Thus, one of ordinary skill in the art would reasonably expect that lanatoside C would be effective or active against the Zika virus infection which is also a positive-sense RNA virus infection as taught by Herscu, and is also of the same flaviviridae family (and Flavivirus genus) as dengue virus (DENV) which is also a positive-sense RNA virus that lanatoside C treats. Furthermore, it should be noted that it is well known in the art that Dengue and Zika viruses are transmitted by the same Aedes species mosquitoes (i.e.; the same transmitting vector), and Zika virus (ZIKV), and dengue virus (DENV) have similar epidemiology, transmission cycles in urban environments and clinical symptoms at onset.  This provides further support as to why one of ordinary skill in the art would reasonably expect that lanatoside C which possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses and treats dengue virus would also treat Zika which have similar epidemiology, transmission cycles in urban environments and clinical symptoms at onset. Also, and Ayres, it is obvious to expect the said small molecule, Lanatoside C) provide significant effect of inhibiting or at stopping the replication of the virus, as shown in Fig. 2 by Applicant. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been in view of Cheung et al., Herscu, Ayres, Ekins et al. and Daifuku et al., to treat or reduce the risk of developing Zika virus infection in a subject that is a pregnant woman as taught by Ekins et al., comprising identifying the pregnant woman who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering deslanoside, aka deslanatoside a lanatoside by intravenous injection as taught by Daifuku to the subject that is a pregnant woman, because one of ordinary skill in the art would reasonably expect that lanatoside C or deslanoside, aka deslanatoside a lanatoside (or is lanatoside C as claimed by Applicant) which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses would treat or reduce the risk of developing Zika virus infection which is also a positive-sense RNA virus infection as taught by Herscu, and also of the same flaviviridae family (and Flavivirus genus) as dengue virus (DENV) which is also a positive-sense RNA virus that lanatoside C treats.
The Applicant argues that the data presented in Cheung hardly supports the sweeping statements made therein, given the variations in cell survival and percent inhibition shown in Fig. 6 of Cheung. For at least these reasons, it would not have been possible to predict, prior to the present invention, whether or not the recited compounds would be useful in treating or reducing the risk of developing Zika virus infection in a subject, as recited in claim 1, and one of skill in the art would not have had a reasonable expectation of success in performing the claimed methods.
50 of 0.19 µM for dengue virus infection in HuH-7 cells.  Also, Cheung et al. disclose that dose-dependent reduction in dengue viral RNA and viral proteins synthesis were also observed upon treatment with increasing concentrations of lanatoside C (see abstract).  In addition, Cheung et al. disclose that time of addition study indicated that lanatoside C inhibits the early processes of the dengue virus replication cycle (see abstract).  Also, Cheung et al. disclose that lanatoside C show inhibitory effect on other positive-sense RNA viruses (see page 98, Fig. 6).  Furthermore, Cheung et al. disclose that lanatoside C can effectively inhibit all four serotypes of dengue virus, flavivirus Kunjin, alphavirus Chikungunya and Sindbis virus as well as the human enterovirus 71. Cheung et al. disclose that these findings suggest that lanatoside C possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses (see abstract).  In addition, Cheung et al. disclose that potent inhibition against the all four DENV serotypes, KUNV, CHIKV, SINV and HEV71 indicates that lanatoside C is able to inhibit positive-sense RNA viruses of different families (see page 99, left col., 3rd paragraph). Also, Cheung et al. disclose that dengue virus (DENV), the most significant virus in the Flaviviridae family with the highest morbidity and mortality rates, poses a serious global threat in the past few decades
In other words, Cheung et al. disclose or suggests lanatoside C possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses (see abstract), and that its potent inhibition against the all four DENV serotypes, KUNV, CHIKV, SINV and HEV71 indicates that lanatoside C is able to inhibit positive-sense RNA viruses of different families (see page 99, left col., 3rd paragraph). Thus, one of ordinary skill in the art would reasonably expect and Ayres, it is obvious to expect the said small molecule, Lanatoside C) provide significant effect of inhibiting or at stopping the replication of the virus, as shown in Fig. 2 by Applicant. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been in view of Cheung et al., Herscu, Ayres, Ekins et al. and Daifuku et al., to treat or reduce the risk of developing Zika virus infection in a subject that is a pregnant woman as taught by Ekins et al., comprising identifying the pregnant woman who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering deslanoside, aka deslanatoside a lanatoside by intravenous injection as taught by Daifuku to the subject that is a pregnant woman, because one of ordinary skill in the art would reasonably expect that lanatoside C or deslanoside, aka deslanatoside a lanatoside (or is lanatoside C as claimed by Applicant) which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of 
The Applicant argues that Ekins et al., cited for teaching wherein the subject is a pregnant woman, fails to provide a reasonable expectation of success, and thus the cited art fails to render the claimed methods obvious.
However, Ekins et al. teaches wherein the subject is a pregnant woman (Ekins, Pg 3, Col. 1, First Para., detailing large risks for Zika in Brazil and for pregnant woman; Pg. 4, Col.2, Last Para., Here we want to emphasize that we strongly support the idea of drug repurposing in general because it is the quickest way to the introduction of a drug into the market and its use in patients .... Due to the absence of any relevant treatment, this is especially important for the rapid discovery of a drug against ZIKV. We also suggest to start from the 48 FDA-approved antivirals; Pgs. 9-10, The top 10 docked molecules from the Prestwick Chemical Library. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been in view of Cheung et al., Herscu, Ayres and Ekins et al., to treat or reduce the risk of developing Zika virus infection in a subject that is a pregnant woman as taught by Ekins et al., comprising identifying a pregnant woman who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering lanatoside C to the pregnant woman, because one of ordinary skill in the art would reasonably expect that lanatoside C which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses would treat or reduce the risk of developing Zika virus infection which is also a positive-sense RNA virus infection as taught by 
The Applicant argues that Daifuku et al., cited for administration by intravenous rejection, fails to provide a reasonable expectation of success, and thus the cited art fails to render the claimed methods obvious.
However, Daifuku et al. is in the field of treating flaviviruses, teaches the method comprises intravenous administration of ribavirin, ivermectin, and/or lanatoside C (see Daifuku et a., Abstract; [0102]) and that the compounds may be administered in cocktails containing other bioactive agents (see Daifuku et al., [0155]). Daifuku et al. disclose that suitable bioactive agents include ... ribavirin ... deslanoside, aka deslanatoside a lanatoside (see [0156]). Also, Daifuku et al. disclose that pharmaceutical composition ... can be delivered to a patient using a wide variety of routes or modes of administration. Suitable routes of administration include ... intravenous injections (see [0143]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been in view of Cheung et al., Herscu, Ayres, Ekins et al. and Daifuku et al., to treat or reduce the risk of developing Zika virus infection in a subject that is a pregnant woman as taught by Ekins et al., comprising identifying the pregnant woman who has or is at risk of developing a Zika virus infection as taught by Ayres, and administering deslanoside, aka deslanatoside a lanatoside by intravenous injection as taught by Daifuku to the subject that is a pregnant woman, because one of ordinary skill in the art would reasonably expect that lanatoside C or deslanoside, aka deslanatoside a lanatoside (or is lanatoside C as claimed by Applicant) which Cheung et al. disclose is able to inhibit positive-sense RNA viruses of different families and possesses broad spectrum antiviral activity against several groups of positive-sense RNA viruses would treat or reduce the risk of developing Zika virus infection 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623